DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-21, 23-26 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzima et al. (WO 2006/113379).
	Regarding claims 14 and 21:  Adzima et al. teach a panel having a gypsum matrix, the gypsum matrix comprising:
	Gypsum in an amount of about 70 wt% [Page 10, lines 28-30; Table 2];
	glass fiber in an amount of from about 1.0% to about 10% wt% [page 8, lines 10-21];
	a polyacrylic binder in an amount of about 4.0 to about 40 wt% [Page 10, lines 9-12; Table 2];
	the glass fiber and the polymeric binder present in a weight ratio of at least 2 parts binder to one part fiber [page 8, lines 10-21; Examples; Table 2]; and
	wherein the amount of sand is 0 wt% and the amount of cellulosic fiber is 0 wt% [Examples; Table 2].
The amount of polymer binder and glass fiber of Adzima et al. overlaps the claimed amount.  The subject matter as a whole would have been obvious to one having prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
"About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
The amount of gypsum in Adzima et al. (about 70 wt%) is close to the claimed amount of 79 wt%.  It is noted that the claim uses the terms gypsum and stucco interchangeably.  Stucco is calcium sulfate hemihydrate, which Adzima et al. teach as their gypsum component (page 10, lines 13-30).
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
	Regarding claims 15 and 28:  Adzima et al. teach that the gypsum core is sandwiched between facing layers (page 1, line 11; page 15, line 25-27).
	Regarding claim 16 and 31:  Adzima et al. teach that the glass fiber is evenly dispersed throughout the gypsum matrix (page 17, lines 14-20; Examples; Figures 1-2).
	Regarding claim 17:  Adzima et al. teach polyvinyl acetate (Claims 4 and 10).
	Regarding claim 18:  Adzima et al. teach binders other than acrylic (Claims 4 and 10).

Regarding claims 20 and 25:  Adzima et al. teach ranges that overlap the claimed ranges [Table 2; Examples].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 23 and 24:  Adzima et al. teach glass fibers with an average length of about 1/4 inches, and an average diameter in the range of from about 12 microns to about 19 microns (page 8, lines 10-13; Example 1).
	Regarding claim 26:  Adzima et al. teach 0 wt% starch (Examples).
	Regarding claim 29:  Adzima et al. teach a paper facing (page 15, lines 22-23). 
	Regarding claim 30:  Adzima et al. teach a mat fully or partially embedded at the surface of the panel (page 15, lines 22-23)


Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Adzima et al. fail to teach the claimed amount of stucco.  This is not persuasive because the amount of gypsum in Adzima et al. 
"About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
The Applicant has alleged unexpected results.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  The Applicant does not have comparative data wherein only the amount of gypsum is altered outside of the claimed range.
3)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Adzima et al. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763